Title: To George Washington from Major General Robert Howe, 3 July 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 3d July 1780

I send your Exccellency by Mr Moylan all the Returns that are come in, & shall be anxious until I hear they are safe in your Hands.
you may perhaps think that Stony & Verplank’s are endowed with more Stores than they ought, but they were lodged in them under Auspices different from those which your Excellency’s last Letters have set up—& to have removed them would have intimated to the Garrisons, & perhaps to the Enemy, our real Designs, nor is this all, should the Enemy pursue Measures to prevent the Garrisons adopting the Plan proposed (a Circumstance far from impossible) it would with a less Quantity of Stores disenable them from doing what would then become requisite—i.e., defending themselves obstinately. One of the Cannon at stony Point upon Examination is found not to be trustworthy, so that in Fact only one can be reckoned upon, & the empty Shells are some that have been condemned, & are intended to be charg’d roll’d over the Ramparts into the Ditch in Case the Enemy should get into it—an End which upon Trial it is found they will answer with very good Effect.
I had put Sir, some of the Men on Gabion & Fascine Fatigue, but Necessity compels me to order them from it to employ them about our Works, which from our State of Imbecility want a great Deal to be done to them, & which I consider as an Object very capital indeed.
Imagining that Genl Glover might miss of your Excellency’s Letter if I sent it on to Boston, I wrote to him myself conveying the Prospect of yours, & lodged your Letter with the Quarter Master at Springfeild, of which in mine I informed him, beside this I Way laid him with Letters at Hartford, Danbury & several other Places—He found nothing to do at Springfeild, & so came down last Eveg to this Place where his Business urgently call’d him for a few Hours—He set out for Springfeild early this Morng to execute his Orders.
The Enemy lie where they did when last I wrote—they have brought

out many Waggons, & are furnished with a Number of Scythes as if intending to cut all the Forage possible; this they think may not only serve them, but distress us should we advance: Possibly however they may be covering other Designs.
I forward to your Excellency Genl Heath’s Letter, which conveys to you I doubt not what He has written me, & which therefore I need not repeat. I am Dear Sir With the greatest Respect & Regard your Excellency’s most obedient Servant

Robert Howe


P.S. Not more than one Hundred & thirty State Troops arrived from Connecticut, which I have ordered back.

